
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.22



FIRST AMENDED EMPLOYMENT AGREEMENT


        This First Amended Employment Agreement (this "Agreement") is entered
into by and between Thomas Group. Inc. ("Thomas Group" or the "Company"), a
Delaware corporation, and James Taylor ("Mr. Taylor") (the signatories to this
Agreement shall be referred to jointly as the "Parties") as of December 21,
2002, to amend, modify, and restate the terms and conditions of that certain
Employment Agreement executed by and between Mr. Taylor and Thomas Group on or
about March 1, 2001 (the "Employment Agreement").

        WHEREAS, Mr. Taylor presently serving as the Chief Financial Officer of
Thomas Group, reporting to the Chief Executive Officer, and is an integral part
of its management team who participates in the decision-making process relative
to short and long-term planning and policy for Thomas Group; and

        WHEREAS, Thomas Group determined that it would be in the best interests
of Thomas Group and its stockholders to assure continuity in the management of
Thomas Group's operations by entering into an amended employment agreement to
retain the services of Mr. Taylor; and

        WHEREAS, the Parties entered into an Employment Agreement on or about
March 1, 2001, and the Parties have decided to amend, modify and restate the
Employment Agreement; and

        WHEREAS, Thomas Group wishes to assure itself of the continued services
of Mr. Taylor, and Mr. Taylor is willing to remain employed by Thomas Group,
upon the terms and conditions set forth in this First Amended Employment
Agreement.

        NOW, THEREFORE, in consideration of the premises and the obligations
undertaken by the Parties herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Thomas Group and
Mr. Taylor agree as follows:

Section 1. Position, Reporting and Exclusive Employment.

        1.1.  The Company hereby employs or continues to employ Mr. Taylor, and
Mr. Taylor hereby accepts employment, upon the terms and conditions hereinafter
set forth.

        1.2.  During the term of this Agreement, Mr. Taylor shall diligently and
faithfully: (i) serve the Company in the capacity of Chief Financial Officer,
and perform such duties as are customarily performed by executives in a similar
capacity, as shall from time to time be assigned to Employee by the Company's
Board of Directors (the "Board") (a member of the Board, a committee of Board
members, or the Company's Chief Executive Officer ("CEO") may hereinafter be
referred to as an "Authorized Person"); (ii) report directly to the Company's
CEO; (iii) discharge and carry out all duties and responsibilities as may from
time to time be assigned, and such directions as may from time to time be given,
to Mr. Taylor by an Authorized Person; and (iv) abide by and carry out the
Company's policies and programs in existence or as the same may be changed from
time to time. Mr. Taylor shall obey the lawful directions of an Authorized
Person, and shall use his best efforts to promote the interests of the Company
and to maintain and to promote the Company's reputation. Mr. Taylor shall at all
times faithfully, with diligence and to the best of his ability, experience, and
talent, perform all the duties that may be required of and from him pursuant to
the express and implicit terms hereof to the reasonable satisfaction of any
Authorized Person.

        1.3.  Notwithstanding the provisions of Section 1.2 above, the duties
and responsibilities of Mr. Taylor may be changed or modified from time to time
by the Board, the CEO, or the Company at the Company's sole discretion. Upon the
making of any such changes or modifications, Mr. Taylor's employment with the
Company shall continue to be governed by the terms of this Agreement.

1

--------------------------------------------------------------------------------


        1.4.  All services to be provided by Mr. Taylor under this Agreement
shall be performed by Mr. Taylor personally. During the term of this Agreement,
Mr. Taylor shall devote his entire business time, attention, energies, skills,
learning and best efforts to the business operations of the Company, and shall
not (without the prior written consent of the Company) (i) undertake or accept
any duties under which there is a conflict of interest between the Mr. Taylor's
responsibilities towards the Company or Mr. Taylor's responsibilities to any
customer of the Company, on the one hand, and any other interest, on the other
hand; or (ii) as a partner, officer, director, stockholder, employee or
consultant of any entity, association, agency, organization or institution,
engage in any other business or profession which would necessitate the giving of
any portion of his business time, attention, energies, skills, learning and best
efforts to such activity.

Section 2. Term.

        2.1.  The term of this Agreement shall commence as of July 31, 2002 (the
"Commencement Date") and shall continue in effect until terminated in accordance
with the provisions of this Agreement. The period beginning with the
Commencement Date and ending on the date on which this Agreement terminates
under the terms of this Agreement shall be referred to as the "Employment
Period."

        Section 3. Compensation and Benefits.    In consideration of the
services rendered by Mr. Taylor during the Employment Period, the Company shall
pay or provide Mr. Taylor the compensation and benefits set forth in this
Section 3.

        3.1.  Salary. During the Employment Period, the Company shall pay
Mr. Taylor a base salary at the rate of $18,750.00 per month. Such salary shall
be paid in accordance with the Company's normal payroll practices and policies.
The Company may adjust Mr. Taylor's salary from time to time in its sole
discretion. Mr. Taylor understands and agrees that he is an exempt employee as
that term is applied for purposes of Federal or State wage and hour laws, and
further understands that he shall not be entitled to any compensatory time off
or other compensation for overtime.

        3.2  Incentive Compensation Plan. Mr. Taylor shall be eligible to
receive, with respect to each fiscal year of the Company during the Employment
Period, an amount set forth in the Company's Incentive Compensation Plan if and
only if the Company achieves certain annual revenue and earnings targets
established by the Company, in its sole discretion. The computation of annual
incentive compensation will be based upon the audited financial results of
Thomas Group. Thomas Group shall pay the incentive compensation to Mr. Taylor
within fifteen (15) days following completion of the audit of Thomas Group's
financial statements by the Company's certified public accountants, and no later
than April 15 of each year. Mr. Taylor must be employed by the Company and
actively at work on the intended date of the disbursement of the incentive
compensation in order to receive any incentive compensation award under the
Plan.

        3.3  Entry Development Commission. The Company shall pay an Entry
Development Commission to Mr. Taylor in the event that the Company obtains
business at any of the companies in Dallas he introduced to the Company. The
amount of the commission will be determined by Jim Houlditch, in his sole
discretion. This commission arrangement may be revoked at any time by the
Company.

        3.3  Employee Benefits. During the Employment Period, Mr. Taylor shall
be entitled to participate in or receive benefits under any benefit plan
provided by the Company to its employees generally (including any 401(k), § 125
Cafeteria Plan, and group life, medical and dental insurance plans), on a basis
consistent with the terms and conditions of any such Plans and subject to any
eligibility, co-payment and waiting period requirements under or applicable to
any such benefit plans and/or programs. Any employee benefit plans provided by
the Company to its employees may be amended or terminated at any time.

2

--------------------------------------------------------------------------------

        3.4  Stock Options.

        3.4.1  The Company and Mr. Taylor shall enter into a Non-Qualified Stock
Option Agreement (the "Stock Option Agreement") under the terms of which the
Company shall grant to Mr. Taylor stock options to purchase all or any part of
an aggregate of 75,000 shares of the Company's common stock under and subject to
the terms and conditions of the Company's 1992 Stock Option Plan (the "1992
Stock Option Plan"); both the Stock Option Agreement and the 1992 Stock Option
Plan are incorporated herein by reference and made a part hereof for all
purposes. The purchase price per share for each share of common stock to be
purchased hereunder shall be the closing price of TGIS on December 14, 2001. So
long as Mr. Taylor is employed by the Company (or of any one or more of the
subsidiaries of the Company) on a full-time basis on any of the "Exercise Dates"
set forth in this Section 3.4.1, then Mr. Taylor shall be entitled, subject to
the applicable provisions of the 1992 Stock Option Plan and the Stock Option
Agreement, to exercise on or after the applicable Exercise Date, on a cumulative
basis, the number of shares of Stock determined by multiplying the aggregate
number of shares set forth in Section 3.4.1 of this Agreement by the designated
percentage set forth below:

Exercise Dates
Exercisable


--------------------------------------------------------------------------------

  Percent of Stock Option

--------------------------------------------------------------------------------

  On or after December 14, 2002   33.33 % On or after December 14, 2003   66.66
% On or after December 14, 2004   100 %

        3.4.2  The Company and Mr. Taylor shall enter into a Non-Qualified Stock
Option Agreement (the "Stock Option Agreement") under the terms of which the
Company shall grant to Mr. Taylor stock options to purchase all or any part of
an aggregate of 75,000 shares of the Company's common stock under and subject to
the terms and conditions of the Company's 1997 Stock Option Plan (the "1997
Stock Option Plan"); both the Stock Option Agreement and the 1997 Stock Option
Plan are incorporated herein by reference and made a part hereof for all
purposes. The purchase price per share for each share of common stock to be
purchased hereunder shall be the closing price of TGIS on April 16, 2002. So
long as Mr. Taylor is employed by the Company (or of any one or more of the
subsidiaries of the Company) on a full-time basis on any of the "Exercise Dates"
set forth in this Section 3.4.2, then Mr. Taylor shall be entitled, subject to
the applicable provisions of the 1997 Stock Option Plan and the Stock Option
Agreement, to exercise on or after the applicable Exercise Date, on a cumulative
basis, the number of shares of Stock determined by multiplying the aggregate
number of shares set forth in Section 3.4.2 of this Agreement by the designated
percentage set forth below:

Exercise Dates
Exercisable


--------------------------------------------------------------------------------

  Percent of Stock Option

--------------------------------------------------------------------------------

  On or after April 16, 2003   33.33 % On or after April 16, 2004   66.66 % On
or after April 16, 2005   100 %

Section 4. Termination.

        4.1  Termination by Death of Employee. In the event of Mr. Taylor's
death during the Employment Period, the Company's obligations under this
Agreement shall automatically terminate as of the date of such death. If this
Agreement is terminated because of Mr. Taylor's death, the Company shall pay to
Mr. Taylor's estate (i) any Base Salary earned and unpaid through the date of
such death and (ii) any business expenses otherwise due to Mr. Taylor through
such date of death. Termination by death of Mr. Taylor shall not be deemed a
"Termination Without Cause" as defined in Section 4.4 below.

        4.2  Termination by Disability of Employee. In the event Mr. Taylor
shall, during the Employment Period, become physically or mentally ill or
disabled so as not to be able to perform the essential functions of his
position, and such illness or disability shall continue for more than two
(2) consecutive

3

--------------------------------------------------------------------------------


months or for a total of three (3) months (whether or not consecutive) in any
twelve-month period during such term, the Company shall have the right, by
written notice to Mr. Taylor, to terminate the Company's obligations under this
Agreement as of a date not less than fourteen (14) days after the date of the
sending of such notice (such date to be specified in such notice), and, upon the
provision of such notice, this Agreement shall immediately terminate. If this
Agreement is terminated because of Mr. Taylor's disability, the Company shall
pay to Mr. Taylor (i) any Base Salary earned and unpaid through the date
specified in such notice and (ii) any business expenses otherwise due to
Mr. Taylor through such date of termination. Termination by disability of
Mr. Taylor shall not be deemed a "Termination Without Cause" as defined in
Section 4.4 below.

        4.3  Resignation by Employee. At any time during the Employment Period,
Mr. Taylor shall be entitled to terminate this Agreement by providing the
Company with a written notice of resignation (such notice hereinafter referred
to as a "Resignation Notice") at least sixty (60) days' prior to his intended
resignation date. If Mr. Taylor decides to resign his employment with the
Company, Mr. Taylor agrees to faithfully perform and discharge his duties and
responsibilities for the Company from the date of such Resignation Notice until
such termination date. Upon receipt of a Resignation Notice, in lieu of having
Mr. Taylor continue working for the Company through the effective date of his
resignation, the Company may request that Mr. Taylor stop working for the
Company at any time prior to the expiration of such notice period; provided,
however, that the Company shall pay Mr. Taylor his Base Salary through the
expiration of such notice period. Mr. Taylor agrees and understands that, in the
event of any resignation under this Section 4.3, he shall be entitled to receive
(i) any Base Salary earned and unpaid through the date of such termination of
employment and (ii) any business expenses otherwise due to Mr. Taylor through
the date of such resignation. All other obligations of the Company under this
Agreement shall automatically cease, and Mr. Taylor shall not be entitled to any
other salary, payments or benefits otherwise payable under this Agreement,
except as otherwise required by law or this Agreement. Mr. Taylor's election to
resign his employment (or a termination by the Company following receipt of a
Resignation Notice) shall not be deemed a "Termination Without Cause" as defined
in Section 4.4 below.

        4.4  Termination By Company Without Cause. Mr. Taylor's employment under
this Agreement may be terminated at any time by the Company, without cause, upon
fourteen (14) days' written notice to the Mr. Taylor (such termination referred
to throughout this Agreement as a "Termination Without Cause"). In the event of
any such Termination Without Cause, the Company agrees to pay to Mr. Taylor
(i) any Base Salary earned and unpaid through the date of such termination of
employment and (ii) any business expenses otherwise due to Mr. Taylor through
the date of such Termination Without Cause. In the event of a Termination
Without Cause, the Company further agrees to pay, and Mr. Taylor further agrees
to accept, as his sole and exclusive remedy, and as full and adequate additional
consideration for Mr. Taylor's obligations and agreements under Section 7 below,
a lump sum amount equal to twelve (12) months of Base Salary, at the rate set
and/or approved by the Board; provided, however, that Mr. Taylor shall execute a
general release and separation agreement in a form acceptable to the Company
prior to the payment of any severance compensation under this Section 4.4. In
the event of a Termination Without Cause under Section 4.4, Mr. Taylor agrees
and understands that all of his obligations and agreements under Section 7 below
(including, without limitation, Mr. Taylor's obligations concerning confidential
information, non-competition and non-solicitation, and the Mr. Taylor's
agreement to execute a general release and separation agreement) shall continue
in full force and effect in the manner and on the terms set forth herein.

        4.5  Termination By Company With Cause. The Company may terminate
Mr. Taylor and this Agreement at any time with cause (such termination referred
to throughout this Agreement as a "Termination With Cause"). Any of the
following circumstances shall constitute "Cause" under this Agreement:
(i) Mr. Taylor's violation of any material provision of this Agreement which,
after thirty (30) days' written notice from the Company setting forth such
violation, either (a) remains uncured or

4

--------------------------------------------------------------------------------


(b) is not in the process of being cured by Mr. Taylor in a manner that will
result in such cure within a reasonable period of time; (ii) Mr. Taylor's
willful violation of written directives of the Board or CEO; (iii) repeated acts
of negligence by Mr. Taylor; (iv) Mr. Taylor's commission of an act of personal
dishonesty which involves personal profit in connection with Mr. Taylor's
employment with the Company, indecency, insubordination, theft of the Company's
assets or opportunities, harassment, or disorderly conduct; or (v) Mr. Taylor's
charge, indictment, plea of no contest, or conviction for a criminal offense
(excluding traffic and other minor misdemeanors that do not carry a penalty of
possible imprisonment). If Mr. Taylor is terminated for "Cause," all obligations
of the Company under this Agreement (except for obligations specifically
referred to as continuing) shall automatically cease, and Mr. Taylor shall not
be entitled to any salary, payments, or other benefits otherwise payable under
this Agreement for periods after such termination; provided, however, in the
event of any such Termination With Cause, the Company agrees to pay to
Mr. Taylor (i) any Base Salary earned and unpaid through the date of such
termination of employment and (ii) any business expenses otherwise due to
Mr. Taylor through the date of such termination of employment. Mr. Taylor agrees
and understands that, in the event of any such termination for Cause, his
obligations and agreements under Section 7 (including, without limitation,
Mr. Taylor's obligations concerning confidential information, non-competition
and non-solicitation, but not including Mr. Taylor's agreement to execute a
general release and separation agreement) shall continue in full force and
effect in the manner and on the terms set forth in such Section 7 below.

Section 5. Change of Control.

        5.1  Definitions.

        5.1.1  Change of Control. A "Change in Control" shall occur if any of
the following occurs: (a) if any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") is or becomes
the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing (i) with
respect to options granted pursuant to the 1992 Stock Option Plan, 50 percent or
more of the combined voting power of the Company's then outstanding securities,
or (ii) with respect to options granted pursuant to the 1997 Stock Option Plan,
20% or more of the combined voting power of the Company's then outstanding
securities, or (iii) with respect to Section 5.2(a) hereof, 40% or more of the
combined voting power of the Company's then outstanding securities; provided,
however, that the term "Person" shall not include (A) the Company, (B) any
employee benefits plan of the Company, (C) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company and acting in such
capacity, (D) a Subsidiary (as that term is defined in the 1997 Stock Option
Plan) of the Company of a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of voting securities of the Company, (E) any other person whose
acquisition of shares of voting securities is approved in advance by a majority
of the Continuing Directors (as that term is defined in the 1997 Stock Option
Plan), or (F) General John T. Chain, Jr. or Edward P. Evans; or (b) if
individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute more than 50 percent of the members
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election or nomination for election by the
Company's stockholders was approved by a vote of at least two-thirds of the
directors then constituting the Incumbent Board, shall be considered as though
such individual were a member of the Incumbent Board; or (c) if stockholders of
the Company approve a merger, consolidation, or reorganization of the Company
with or into another corporation or other legal person and, as a result of such
merger, consolidation or reorganization, (i) with respect to options granted
pursuant to the 1992 Stock Option Plan, less than a majority of the combined
voting power of the then outstanding securities of the remaining corporation or
legal person or its ultimate parent immediately after such transaction is owned
by persons who were stockholders of the Company immediately prior to such
merger, consolidation, or reorganization, or (ii) with

5

--------------------------------------------------------------------------------

respect to the options granted pursuant to the 1997 Stock Option Plan, if as a
result of such transaction, the holders of the Company's Common Stock
immediately prior to such transaction do not have the same proportionate
ownership of the common stock of the surviving entity immediately after such
transaction; or (d) if stockholders of the Company approve a sale or disposition
of all or substantially all of the Company's assets to any other corporation or
other legal person and, (i) with respect to options granted pursuant to the 1992
Stock Option Plan as a result of such sale, less than a majority of the combined
voting power of the then outstanding securities of such corporation or legal
person or its ultimate parent immediately after such transaction is owned by
persons who were stockholders of the Company immediately prior to such sale or
disposition, or (ii) with respect to the options granted pursuant to the 1997
Stock Option Plan, if, as a result of such transaction, the holders of the
Company's Common Stock immediately prior to such transaction do not have the
same proportionate ownership of the common stock of the surviving entity
immediately after such transaction; (e) if stockholders of the Company approve a
plan of liquidation or dissolution of the Company; (f) with respect to options
granted under the 1992 Stock Option Plan, a public announcement is made of a
tender or exchange offer by any Person for fifty percent or more of the
outstanding Voting Securities of the Corporation, and the Board of Directors
approves or fails to oppose that tender or exchange offer in its statements in
Schedule 14D-9 under the Exchange Act; or (g) with respect to options granted
pursuant to the 1997 Stock Option Plan, if, in a Title 11 Bankruptcy Proceeding,
the appointment of a trustee or the conversion of a case involving the Company
to a case under Chapter 7.

        5.1.2  Resignation for Good Reason. "Resignation for Good Reason" shall
mean Mr. Taylor's decision to terminate his employment under this Agreement if
the Company or any successor (a) commits any material breach of this Agreement,
or (b) diminishes Mr. Taylor's Base Salary (as defined herein) below the annual
sum of $225,000, or (c) diminishes Mr. Taylor's duties and responsibilities
below those of Chief Financial Officer.

        5.1.3  Termination Without Cause. A "Termination Without Cause" shall
mean the termination of Mr. Taylor's employment with the Company for any reason
other than a termination on account of Mr. Taylor's death or disability or a
Termination With Cause, as defined in Section 4.5 above.

        5.2  Severance Benefits. If, within thirteen (13) months of the
effective date of a Change of Control, Mr. Taylor's employment is terminated by
the Company without cause or by Mr. Taylor for Good Reason, Mr. Taylor shall,
within thirty (30) days following the date of termination and receipt by the
Company of a signed release of any claims against the Company in a form
acceptable to the Company, receive the following severance benefits: (a) the
Company shall pay Mr. Taylor a lump sum amount equal to two (2) times the sum of
his Base Salary as set and/or approved by the Board, plus an additional amount
equal to the greater of two (2) times the incentive compensation actually paid
to Mr. Taylor for the Company's prior Fiscal Year or two times the target
incentive compensation for the current Fiscal Year, such lump sum payment to be
subject to applicable tax withholdings; and (b) the vesting and exercisability
of all unvested, outstanding options to purchase Common Stock then held by
Mr. Taylor shall be fully accelerated. Mr. Taylor acknowledges and agrees that
the transaction between in Company, on the one hand, and Jack Chain and Ned
Evans, on the other, consummated during 2002, does not constitute a Change of
Control under this Agreement.

        Section 6. No Conflicting Agreements.    Mr. Taylor represents and
warrants to the Company that he has not entered into any other agreement which
will prevent him from working for the Company and fully complying with the terms
of this Agreement, and that Mr. Taylor's employment with the Company does not
constitute a breach of any obligation or duty owed by Mr. Taylor to any other
party. Mr. Taylor shall immediately notify the Company if Mr. Taylor enters into
any agreement which will prevent Mr. Taylor from fully complying with the terms
of this Agreement or create a possible conflict of interest between Mr. Taylor
and the Company.

6

--------------------------------------------------------------------------------


Section 7. Confidentiality, Non-competition and Non-Solicitation.

        7.1  Confidential Information.

        7.1.1  Definitions.

        7.1.1.1  "Trade Secrets" means any technical information and business
information that generally facilitates the sale of products, increases revenues,
or provides an advantage over the Company's competitors and is not generally
known. "Know-How" means all factual knowledge and information related to the
Company's business which is not capable of precise, separate description but
which, in accumulated form, after being acquired as a result of trial and error,
gives to the one acquiring it the ability to produce and market something which
one would otherwise not have known how to produce and market with the same
accuracy or precision necessary for commercial success, provided, however, that
such knowledge and information is not in the public domain or readily available
to any third party other than a limited number of persons who have agreed to
keep that information secret. "Confidential Information" is information acquired
by Mr. Taylor in the course and scope of his activities for Company that is
designated by Company as "confidential" or that Company indicates through its
policies, procedures, or other instructions should not be disclosed to anyone
outside Company except through controlled means. Confidential Information need
not be a Trade Secret, Intellectual Property, or Know-How to be protected under
this Agreement. The parties specifically agree that, regardless of its affect on
trade secret status, the controlled and limited disclosure of Confidential
Information to third parties for legitimate business purposes and the
availability of the Confidential Information to others outside Company through
independent investigation and effort will not remove it from protected status as
Confidential Information under this Agreement if Mr. Taylor was first entrusted
with the Confidential Information while employed with Company. "Intellectual
Property" means all compositions, articles of manufacture, processes, apparatus
(collectively the "Inventions"); data, writings and other works of authorship
(including, without limitation, software, protocols, program codes, audiovisual
effects created by program code, and documentation related thereto, drawings);
mask works; and certain tangible items (including, without limitation,
materials, samples, components, tools, and operating devices, e.g., board
assemblies, and engineering models). "Intellectual Property Rights" means
patents, trademarks, copyrights, mask rights, Trade Secrets, and Know-How
covering the Intellectual Property.

        7.1.1.2  "Company Information" means Trade Secrets, Intellectual
Property, Know-How and Confidential Information (recognizing that certain
information and material will fall into multiple categories). Without
limitation, Company Information includes, without limitation, information
pertaining to: (i) the identities of customers, clients, vendors, suppliers, or
contractors with which or whom the Company does or seeks to do business, as well
as the point of contact persons and decision-makers at these customers, clients,
vendors, suppliers, or contractors, including their names, addresses, e-mail
addresses and positions, whether contained in the Company's computer database
system or any written report distributed to employees; (ii) the past or present
purchasing or sales history of each existing and prospective customers, clients,
vendors, suppliers, or contractors; (iii) work performed for clients and
customers, and the volume of business and the nature of the business
relationship between the Company and its customers, clients, vendors, suppliers,
or contractors, including any computerized documents or files and/or written
reports summarizing such information; (iv) the financing methods employed by and
arrangements between the Company and its existing or prospective customers,
clients, vendors, suppliers, or contractors; (v) the pricing of the Company's
services and products, including any deviations from its standard pricing for
particular customers, clients, vendors, suppliers, or contractors; (vi) the
Company's business plans and strategy, including customer assignments and
rearrangements, sales and

7

--------------------------------------------------------------------------------




administrative staff expansions, marketing and sales plans and strategy,
revenue, expense and profit projections, industry analyses, and any proposed or
actual implemented technology changes; (vii) information regarding the Company's
employees, including their identities, skills, talents, knowledge, experience,
compensation, and preferences; (viii) information about the Company's financial
results and business condition contained on the Company's computer network or in
any written or printed documents; (ix) information regarding the use and
application of Total Cycle Time R ("TCT~<') and other information and concepts
developed by the Company to improve the business processes of corporations and
other organizations; (x) software or other technology developed by the Company
and any research data or other documentation related to the development of such
software/technology; (xi) training materials developed by and utilized by the
Company; and (xii) any other information which Employee acquired as a result of
his employment with the Company and which Employee has a reasonable basis to
believe the Company would not want disclosed to a business competitor or to the
general public.

        7.1.2  Protection of Company Information. Mr. Taylor recognizes and
acknowledges that the Company has and will continue to provide him with access
to Company Information in order to enable him to perform his duties for the
Company. Mr. Taylor agrees that, except as may be required by the lawful order
of a court of competent jurisdiction, or except to the extent that he has
express authorization from the Company, he will keep secret and confidential
indefinitely all Confidential Information concerning the Company which was
acquired by or disclosed to him during the course of his employment with the
Company, and not to disclose the same, either directly or indirectly, to any
other person, firm or business entity, or to use it in any way except for the
benefit of the Company or in the performance of the duties assigned to him.

        7.1.3  Return of Company Property, including Company Information.
Mr. Taylor acknowledges that all memoranda, notes, records, reports, manuals,
handbooks, drawings, blueprints, papers, letters, formulas, client and customer
lists, contracts, software programs, instruction books, catalogs, lines of code,
technical manuals and documentation, drafts of instructions, maintenance
manuals, and other documentation (whether in draft or final form) relating to
the Company's business, and any and all other documents containing Company
Information furnished to Mr. Taylor by any representative of the Company or
otherwise acquired or developed by Mr. Taylor in connection with his employment
with the Company (collectively, "Recipient Materials") shall at all times be the
Company's property. Within twenty-four (24) hours of the termination of his
employment under this Agreement, regardless of the reason for such termination,
Mr. Taylor shall return to the Company any Recipient Materials which are in his
possession, custody or control, including Recipient Materials retained by
Mr. Taylor in his office or automobile or at his home. If any such information,
documentation, or material is stored on Mr. Taylor's personal computer or disk
drive, this fact should be disclosed to the Company within twenty-four
(24) hours of Mr. Taylor's termination so that an appropriate course of action
may be taken. Additionally, within twenty-four (24) hours of the termination of
his employment under this Agreement, Mr. Taylor agrees to return to the Company
any equipment or other tangible property which Mr. Taylor received from the
Company during his employment, including, but not limited to, desktop and laptop
computers, printers, monitors, cellular telephones, pagers, palm pilots or other
personal communication devices, credit cards, access cards, security cards, and
keys which are in the Mr. Taylor's possession, custody or control, as well as
any and all passwords or codes required to gain access to such devices.

        7.2  Non-competition with and Non-solicitation of Business
Relationships.

        7.2.1  Mr. Taylor acknowledges that the industry in which the Company is
engaged is a highly competitive business. Mr. Taylor further acknowledges that,
as a result of his former and present position in the Company, he has acquired
and will continue to acquire Company Information, as

8

--------------------------------------------------------------------------------

well as extensive background in and knowledge of the Company's business and the
industry in which it operates. Mr. Taylor further acknowledges that the Company
has developed, over a period of time, and will continue to develop, significant
relationships and goodwill between itself and its customers, clients, vendors,
suppliers and contractors by providing superior products and services.
Mr. Taylor further acknowledges that these relationships and this goodwill are a
valuable asset belonging solely to the Company. Mr. Taylor further acknowledges
that any business relationship that he brings to the Company will belong to and
will inure to the benefit of the Company after Mr. Taylor begins his employment.
The Company promises to permit Mr. Taylor to use its goodwill with its current
and prospective customers, clients, vendors, suppliers and contractors to enable
Mr. Taylor to perform his duties for the Company. The Company further promises
to compensate Mr. Taylor him while he builds and/or maintains the Company's
business relationships and goodwill with its current and prospective customers,
clients, vendors, suppliers and contractors on a personal level. The Company
also agrees to reimburse Mr. Taylor for reasonable and necessary business
expenses incurred by him in building and maintaining business relationships and
goodwill with the Company's current and prospective customers, clients, vendors,
suppliers and contractors. Mr. Taylor acknowledges that the responsibility to
build and maintain business relationships and goodwill with current and
prospective customers, clients, vendors, suppliers and contractors creates a
special relationship of trust and confidence between him, the Company, and its
customers, clients, vendors, suppliers and contractors.

        7.2.2  Mr. Taylor acknowledges that the special relationship of trust
and confidence between him, the Company, and its customers, clients, vendors,
suppliers and contractors creates a high risk and opportunity for Mr. Taylor to
misappropriate the relationship and goodwill existing between the Company and
such persons or entities. Mr. Taylor acknowledges that his access to the
Company's Company Information and goodwill will enable him to benefit from the
Company's goodwill and know-how. Mr. Taylor further acknowledges that it would
be inevitable in the performance of his duties as a director, officer, employee,
investor, agent or consultant of any person, association, entity, or company
which competes with the Company, or which intends to or may compete with the
Company, to disclose and/or use Company Information, as well as to
misappropriate the Company's goodwill and know-how, to or for the benefit of
such other person, association, entity, or company. Therefore, Mr. Taylor agrees
that it is fair and reasonable for the Company to take steps to protect itself
from the risk of misappropriation of the Company's business relationships,
goodwill, and Company Information.

        7.2.3  For purposes of this Agreement, "Competing Business" means any
person or entity that designs, manufactures, markets, sells or develops for sale
products or services that would compete with or displace any products or
services which were designed, manufactured, marketed, sold or developed for sale
by the Company during Mr. Taylor's employment, or engages in any other
activities so similar in nature or purpose to those of the Company that they
would displace business opportunities or customers of the Company. "Covered
Clients or Customers" means those persons, associations, corporations or other
business organizations or entities which Mr. Taylor contacted, communicated
with, solicited, called upon, or served, or that he directed or managed others
to contact, solicit, communicate with, call upon, or serve, on behalf of the
Company, during the twenty-four (24) month period preceding the separation of
Mr. Taylor's employment with the Company.

        7.2.4  Ancillary to the enforceable promises set forth in this
Agreement, as well as to protect the vital interests described in this Section,
Mr. Taylor agrees that, while he is employed by or associated with the Company
and for a period of twenty-four (24) months following the termination of his
employment with the Company, regardless of the reason for such termination,
Mr. Taylor will not, without the prior written consent of the Company, directly
or indirectly, alone or for his own account, or as owner, partner, investor,
member, trustee, officer, director,

9

--------------------------------------------------------------------------------




shareholder, employee, consultant, distributor, advisor, proprietor, principal,
representative or agent of any partnership, joint venture, corporation, trust,
or other business organization or entity, (i) solicit sales or placement of,
sell, deliver or place any product, service or system of the kind and character
designed, manufactured, sold, provided, distributed or placed by Mr. Taylor on
behalf of the Company to any Covered Clients or Customers, or divert the
business or patronage of any Covered Clients or Customers, unless given the
prior written consent of the Company's CEO to do so; or (ii) work for, become
employed by or associated with, or assist a Competing Business in any capacity,
unless given the prior written consent of the Company's CEO to do so.

        7.2.5  The restrictions set forth in Section 7.2 are geographically
limited to any location, address or place of business in the United States or
Canada where a Covered Client or Customer is present and available for
solicitation. The restrictions set forth in Section 7.2 are limited to conduct
within the United States or Canada. The Parties stipulate that these geographic
restrictions are reasonable limitations because of the scope of the Company's
operations and Mr. Taylor's activities on its behalf. These geographic
restrictions create a narrowly tailored advance approval requirement in order to
avoid unfair competition and irreparable harm to the Company and is not intended
to be or to be construed as a general restraint from engaging in a lawful
profession or a general covenant against competition. Mr. Taylor further agrees
that the limitations as to time and scope of activity to be restrained by this
Section are reasonable and acceptable, and do not impose any greater restraint
than is reasonably necessary to protect the goodwill and other business
interests of the Company. Mr. Taylor agrees that if, at some later date, a court
of competent jurisdiction determines that the restrictions set forth in this
Section does not meet the criteria established by state or federal law, this
Section may be reformed by the court and enforced to the maximum extent
permitted under state or federal law.

        7.2.6  If Mr. Taylor is found to have violated any of the provisions of
this Section 7.2, Mr. Taylor agrees that the restrictive period of each covenant
so violated shall be extended by a period of time equal to the period of such
violation by him. It is the intent of this paragraph that the running of the
restrictive period of any covenant shall be tolled during any period of
violation of such covenant so that the Company may obtain the full and
reasonable protection for which it contracted and so that Mr. Taylor may not
profit by his breach.

        7.3  Non-Solicitation of Employees and Consultants. Mr. Taylor agrees
that, as part of his employment or association with the Company, he has or will
become familiar with the salary, pay scale, capabilities, experiences, skill and
desires of the Company's employees and consultants. Mr. Taylor covenants and
agrees that, for a period of eighteen (18) months following the termination of
his employment with the Company, whether such termination occurs at the
insistence of Mr. Taylor or the Company, he shall not recruit, solicit, hire or
attempt to recruit, solicit, or hire, directly or by assisting others, any
persons employed by or associated with the Company, nor shall he contact or
communicate with any such persons for the purpose of inducing such persons to
terminate their employment or association with the Company. For purposes of this
covenant, the "persons" covered by this prohibition include permanent employees,
temporary employees, or consultants who were employed by, doing business with,
or associated with the Company within six (6) months of the time of the
attempted recruiting, solicitation, or hiring.

        7.4  Survival of Restrictions. Mr. Taylor understands and agrees that
each restriction set forth in this Section 7 shall survive the termination of
this Agreement and his employment with the Company. The existence of any claim
or cause of action of his against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of said restrictions.

        7.5  Remedies. In the event that Mr. Taylor violates or threatens to
violate any of the provisions set forth in Section 7, he acknowledges that the
Company will suffer immediate and irreparable harm

10

--------------------------------------------------------------------------------


which cannot be accurately calculated in monetary damages. Consequently,
Mr. Taylor acknowledges and agrees that the Company shall be entitled to
(i) immediate injunctive relief, either by temporary or permanent injunction, to
prevent such a violation; (ii) recovery of attorneys' fees and costs incurred by
the Company in obtaining such relief; and (iii) any other equitable relief to
which it may be entitled. An agreed amount for the bond to be posted if any
injunction is sought by the Company is $1,000.00. The pursuit of one remedy at
any time will not be deemed an election of remedies or waiver of the right to
pursue any other remedy.

        7.6  General Release and Separation Agreement. Mr. Taylor agrees to
execute a general release and a separation agreement in a form satisfactory to
the Company prior to his receipt of any severance payments provided for in
Sections 4.4 or 5.2. In general, such release and separation agreement will
waive all rights, causes of action, demands and claims, known and unknown, in
contract, law and equity, of any kind whatsoever, that Mr. Taylor has or may
have as of the date the general release and separation agreement is signed by
him against the Company, including their past and present officers, directors,
trustees, managers, employees, affiliated entities, subsidiaries, divisions,
joint ventures, agents, attorneys, insurers, benefit plans and plan
administrators, successors and/or assigns.

Section 8. Ownership of Information, Inventions and Original Work.

        8.1  Mr. Taylor agrees that any invention, discovery, process, machine,
software, computer program, design, formulation. product, concept or idea which
is conceived, created or developed by Mr. Taylor, either alone or with others
(collectively referred to as "Work Product") is the exclusive property of the
Company if: (i) it was conceived or developed in any part on Company time;
(ii) any equipment. facilities, materials or Confidential information of the
Company were used in its conception or development; or (iii) it either
(a) relates, at the time of conception or reduction to practice, to the
Company's business or to an actual and demonstrably anticipated research or
development project of the Company; or (b) results from work performed by
Mr. Taylor for the Company.

        8.2  With respect to any such Work Product, Mr. Taylor agrees as
follows: (i) Mr. Taylor shall promptly disclose the Work Product to the Company;
(ii) Mr. Taylor agrees to assign, and hereby does assign, all proprietary rights
to such Work Product to the Company without further compensation;
(iii) Mr. Taylor agrees not to file any patent or copyright applications related
to such Work Product except with the written consent of the Company's President;
(iv) Mr. Taylor agrees to assist the Company in obtaining any patent or
copyrights on such Work Product, and to provide such documentation and
assistance as is necessary for the Company to obtain such patent or copyright;
and (v) Mr. Taylor shall maintain adequate written records of such Work Product.
in such format as may be specified by the Company. Such records will be
available to and remain the sole property of the Company at all times. Any Work
Product disclosed by Mr. Taylor within one (1) year following the termination of
employment from the Company shall be deemed to be owned by the Company under the
terms of this Agreement, unless proved by Mr. Taylor to have been conceived
after such termination. Mr. Taylor's obligations to assist the Company in
obtaining and enforcing patents and copyrights with respect to any Work Product
within the scope of this provision shall continue beyond the termination of
Mr. Taylor's employment with the Company.

Section 9.  Novation and Settlement of Rights. In exchange for the promises set
forth herein, Mr. Taylor agrees (a) that (except as otherwise provided below)
this Agreement, will replace any existing employment agreement between the
Parties and, thereby, acts as a novation, (b) that all Intellectual Property
developed by Mr. Taylor during past employment with the Company and all goodwill
developed with the Company's clients, customers and other business contacts by
Mr. Taylor during past employment with the Company is now the exclusive property
of the Company, and (c) that all of the Company Information and specialized
training received by Mr. Taylor during past employment with Company will be used
only for the benefit of the Company as described above, whether previously so
agreed or not. Mr. Taylor waives and releases any claim or allegation that he
should be able to use

11

--------------------------------------------------------------------------------


client and customer goodwill, specialized Company training, or Intellectual
Property, or Company Information, that was previously received or developed by
Mr. Taylor while working for the Company for the benefit of any competing person
or entity.

Section 10.  Severability/Survivability of Agreement. The Parties acknowledge
that each covenant and/or provision in this Agreement shall be enforceable
independently of every other covenant and/or provision, and further, in the
event any covenant and/or provision of this Agreement is determined to be
unenforceable for any reason, the remaining covenants and/or provisions will
remain effective, binding and enforceable. The Parties agree that this Agreement
shall survive Mr. Taylor's employment by the Company, does not in any way
restrict Mr. Taylor's right or the right of the Company to terminate
Mr. Taylor's employment, and is binding upon Mr. Taylor's heirs and legal
representatives. In the event the Company should consolidate, merge into another
entity, or transfer substantially all of its assets or operations to another
entity, this Agreement shall continue in full force and effect with regard to
the surviving entity and may be assigned by the Company. Since Mr. Taylor's
obligations under this Agreement are personal in nature, Mr. Taylor may not
assign the Agreement to another person or entity.

Section 11.  Entire Agreement. The Parties acknowledge that the making,
execution, and delivery of this Agreement has not been induced by any
representations, statements, warranties or agreements other than those expressed
in this Agreement. This Agreement embodies the entire understanding of the
Parties concerning the issues and topics addressed in the Agreement. The Parties
further acknowledge that there are no other agreements or understandings,
written or oral, in effect between the parties relating to the subject matter of
this Agreement.

Section 12.  Governing Law and Venue. The Parties acknowledge that the laws of
the State of Texas will govern the interpretation, validity and effect of this
Agreement without regard to the place of execution or the place for performance
thereof, it being stipulated by the Parties that Texas has a compelling state
interest in the subject matter of this Agreement and that Mr. Taylor has or will
have regular contact with Illinois in the performance of this Agreement. With
respect to any dispute or claims arising out of this Agreement or Mr. Taylor's
employment relationship with the Company, the Parties agree that the state and
federal courts situated in Dallas County, Texas, shall have personal
jurisdiction over the Company and Mr. Taylor to hear disputes concerning such
claims, and that venue for any such disputes shall be exclusively in the state
or federal courts in Dallas County, Texas.

Section 13.  Resolution of Controversies. Excluding claims or controversies
covered by Section 7, in the event of any controversy or claim arising out of or
related to the other provisions of this Agreement, the parties agree first to
try in good faith to settle the dispute by non-binding mediation administered by
the American Arbitration Association under its Commercial Mediation Rules. In
the event that mediation does not resolve the dispute, such dispute shall be
settled exclusively by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association in Dallas. Texas, and judgment may
be entered in any court having jurisdiction thereof. Each party is responsible
for its own attorneys' fees and costs of preparing for and presenting its case
at the arbitration. However, the Company shall pay the fee of the American
Arbitration Association. the arbitration panel's fee, and costs associated with
the facilities for the arbitration, and the arbitration panel shall not
apportion these costs.

Section 14.  Notices. All notices required to be given under this Agreement
shall be in writing and shall be deemed to be given and received when personally
delivered, transmitted by telecopy or telex, or when mailed by registered or
certified mail, return receipt requested, addressed as follows: if to Thomas
Group. Inc.. send to: 5221 North O'Connor Blvd., Suite 500, Irving. Texas
75039-3714 (Attn: Human Resources); and if to Mr. Taylor, send to:            .

Section 15.  Voluntary Agreement. The Parties acknowledge that each has had an
opportunity to consult with an attorney or other counselor concerning the
meaning, import, and legal significance of this

12

--------------------------------------------------------------------------------


Agreement, and each has read this Agreement, as signified by their respective
signatures hereto, and each is voluntarily executing the same after, if sought,
advice of counsel for the purposes and consideration herein expressed.

        The undersigned, intending to be legally bound, have executed this
Agreement on the date set forth below, to be effective as of the date of
Employee's signature.

EMPLOYEE   Thomas Group, Inc.
/s/ James T. Taylor
 
By: /s/ John R. Hamann
Print Name JAMES T. TAYLOR
 
Title: Chief Executive Officer, President

    Approved by:
 
 
By:
 
/s/ James E. Dykes     Name: James E. Dykes     Title: Chairman, Nominating,
Corporate Governance and       Compensation Committee

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.22



FIRST AMENDED EMPLOYMENT AGREEMENT
